UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-240


In Re:   MICHAEL DELL GRICE,

                       Debtor.

---------------------------------
WILLIAM SCOTT DAVIS, JR.,

                      Petitioner,

           v.

MICHAEL DELL GRICE; CLARA P. SWANSON, Trustee,

                      Respondents.



On Petition for Permission to appeal from the United States
Bankruptcy Court for the Eastern District of Virginia, at
Newport News.  Frank J. Santoro, Bankruptcy Judge. (13-50689-
FJS)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se. Steve Clayton
Taylor, LAW OFFICES OF STEVE C. TAYLOR, PC, Chesapeake,
Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William      Scott   Davis,    Jr.,      petitions      for   permission     to

appeal    the    bankruptcy     court’s    order      returning    a   document   he

filed in a closed bankruptcy case.              See Fed. R. App. P. 5.         This

court may not exercise direct appellate jurisdiction over any

bankruptcy court orders absent a certification issued pursuant

to   28    U.S.C.     § 158(d)(2)(A)          (2012).         Because     no   such

certification has issued in this matter, we dismiss the petition

for appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument      would    not   aid   the   decisional

process.



                                                              PETITION DISMISSED




                                          2